i          i        i                                                                i      i      i




                                 MEMORANDUM OPINION

                                         No. 04-08-00319-CV

                                    Amy KIM and Coochie L.L.C.,
                                           Appellants

                                                   v.

                                   MARBACH PARTNERS, L.P.,
                                          Appellee

                      From the 407th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2006-CI-18726
                              Honorable Andy Mireles, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: March 25, 2009

MOTION TO DISMISS GRANTED; DISMISSED

           On February 9, 2009, we ordered appellants Amy Kim and Coochie L.L.C., to file a response,

not later than February 19, 2009, to appellee’s motions to dismiss. We advised appellants that failure

to timely file an appropriate response could result in the appeal being dismissed for want of

prosecution. No response to our order has been filed. Accordingly, we dismiss this appeal. See TEX .

R. APP . P. 42.3. Appellee’s motion for damages for a frivolous appeal is denied. All costs are taxed

against appellants.

                                                PER CURIAM